RESPONSE TO APPLICANT’S AMENDMENT

 
1.  Applicant's amendment, filed 04/26/2022, is acknowledged.
 
2.  Claims 1-11 are pending.

3.  Claims 3-4 (non-elected species) 5-11 (non-elected Group) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

4. Claims 1-2 are under examination as they read on a method for preventing or treating HCC negative for HBV/HCV infection (NBNC-HCC) in a subject, comprising administrating to the subject a modulatory agent to control the genetic alteration of lipid homeostasis associated genes and the species of anti-CD36 antibody.

  
5.  The following new grounds of rejection are necessitated by the amendment submitted 04/26/2022.


6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
7.  Claims 1-2 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “a modulatory agent to control the genetic alteration of lipid homeostasis associated genes, wherein the lipid homeostasis associated gene is CD36gene” in claim 1 as part of the invention for the same reasons set forth in the previous Office Action mailed 01/28/2022.

Applicant’s arguments, filed 04/26/2022, have been fully considered, but have not been found convincing.

Applicant submits that the present application is based on the finding that CD36 gene amplification reduces the survival rate of hepatocellular carcinoma patients, increases the alpha-fetoprotein (AFP) value and increases the tumor size. Therefore, a method for preventing or treating non-B/non-C hepatitis virus-infected hepatocellular carcinoma (NBNC-HCC) is provided by using an inhibitor that inhibits the gene expression of CD36 protein or its function. The CD36 antibody used in the examples is mainly used to demonstrate the correlation between inhibition of CD36 protein and lipid uptake, rather than to regulate CD36 gene amplification.
It is believed that the disclosure would reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AJA, the inventor(s), at the time the application was filed, had possession of the claimed invention. Reconsideration and withdrawal of the 35 USC 112 rejection are respectfully requested.

This is not found persuasive because the level of skill and knowledge in the art is that there are no known modulatory agents that control the genetic alteration of lipid homeostasis associated genes including CD36 gene and no known correlation between any structural component and the ability to modulate the expression and/or activity of CD36.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any modulatory agent required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using a modulatory agent that control the genetic alteration of lipid homeostasis associated genes including CD36 gene because an agent possessing the desired activity required to practice the method is not adequately described and was not known in the art.


8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.  Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nath, A. et al. (Sci. Rep. 5, 14752; doi: 10.1038/srep14752 (2015)) (of record).

Nath et al teaches that alterations in CD36 expression are involved in enhancing the uptake of free fatty acid (FFA) into the livers of obese HCC patients. Nath et al teach that elevated FFA uptake via CD36 promotes epithelial-mesenchymal transition in hepatocellular carcinoma (i.e., NBNC-HCC).  Nath et al reveal that HCC progression via induction of epithelial-mesenchymal transition (EMT) is closely associated with the expression (amplification) of CD36/fatty acid translocase and elevated free fatty acid (FFA) levels. Treatment of human liver cancer cell lines with FFAs exacerbated the EMT phenotype, whereas chemical inhibition of CD36 (e.g., Sulfo-N-succinimidyle oleaste (SSO);i.e., modulating agent) mitigated these effects (see abstract and the . 

The reference teachings anticipate the claimed invention.

10.  Claims 1-2 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by DePeralta et al (Cancer. 2016 Apr 15; 122(8): 1216–1227) as evidenced by Moon et al (J Diabetes Complications. 2017 Jan;31(1):21-30, Epub Sept. 2016) for the same reasons set forth in the previous Office Action mailed 01/28/2022.

11.  Claims 1-2 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al (ANTICANCER RESEARCH 35: 5047-5054 (2015)) as evidenced by Moon et al (J Diabetes Complications. 2017 Jan;31(1):21-30, Epub Sept. 2016) for the same reasons set forth in the previous Office Action mailed 01/28/2022.

Applicant’s arguments, filed 04/26/2022, have been fully considered, but have not been found convincing.

 
Applicant submits that amended claim 1 now recite “ the lipid homeostasis associated gene is CD36 gene”.  Both Jang and De Peralta fails to disclose all features of amended claim 1. 

However, the evidentiary reference, Moon et al (J Diabetes Complications. 2017 Jan;31(1):21-30, Epub Sept. 2016), teach that metformin suppressed CD36 expressing and inhibited CD36-mediated free fatty acid influx (see abstract, Fig. 8 and Conclusion).

The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.

It is noted that  “it is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable"  In re Woddruf, 919 F.2 1575, 1578 (Fed. Cir. 1990); see also Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 137”-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. V. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, “newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent.”).   

Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may  be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on. In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997).

Applicant's attention is directed to Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating). 

Also, it is noted that the CAFC held in Bristol-Myers Squibb Co. v. Ben Venue Laboratories Inc., 58 USPQ2d 1508 (CA FC 2001) that when a claimed process is not directed to a new use, consists of the same steps described in a prior art reference, and the newly discovered results of the known process directed to the same purpose are inherent, the process is not patentable.

Similar to Ex Parte Novitski  26 U.S.P.Q.2d 1389, Applicant may want to have a look at Integra LifeSciences Ltd. v. Merck 50 USPQ2d 1846  (2/9/1999)  Patent claims were drawn to "a method of  inhibiting animal cell proliferation"  by contacting a  Arg-Gly-Asp peptide with the cell. The reference showed that the same peptide did interfere with the attachment of rat normal kidney fibroblast cells to the  fibronectin-coated substrates. Later research established that the inhibition of cell proliferation arises from this effect. While patentee argued that that “their original 45 minute experiments "were not  long enough" to observe actual inhibition of cell proliferation,” the Court held that ”the fact  remains that plaintiffs, by publishing the   Nature   article, publicly revealed the scientific   method   and by which RGD peptides inhibit the attachment of cells to  certain  substrates, which by logical extension, also inhibits cell proliferation.” Since the same steps were involved, the claims were held anticipated, even though inhibition of cell division was nowhere mentioned in the reference. The Court then held summary judgment of invalidity. So long as the result was inherent in the steps actually done, there was anticipation.


12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.  Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over  DePeralta et al (Cancer. 2016 Apr 15; 122(8): 1216–1227) or Jang et al (ANTICANCER RESEARCH 35: 5047-5054 (2015)) each in view of Moon et al (J Diabetes Complications. 2017 Jan;31(1):21-30, Epub Sept. 2016), Nath et al (Scientific Reports, 5:14752, IDS) and Pascual et al (Nature volume 541, pages41–45 (2017), Published: 07 December 2016) or US 20120028359 (of record) for the same reasons set forth in the previous Office Action mailed 01/28/2022.

Applicant’s arguments, filed 04/26/2022, have been fully considered, but have not been found convincing.
Applicant arguers that Pascual describes the use of neutralizing antibodies to block CD36, causing almost complete inhibition of metastasis in immunodeficient or immunocompetent orthotopic mouse models of human oral cancer.  It differs from our present application that is based on actual genomic studies from HCC patient sample.  In conclusion, the authors expected that targeting CD36 and CD36+ metastasis-initiating cells could provide a breakthrough therapy to specifically target the metastatic process.  Our present application is not metastatic process focus and is rather lipid homeostasis focus in human NBNC-HCC tumor cells.  

Applicant submits that Nath only reveals that CD36 gene expression and increased free fatty acid (FFA) are associated with epithelial-mesenchymal transition (EMT) in hepatocellular carcinoma cells, but there is no clear mechanism identified. And Nath admits that CD36 is a multi-functional protein and can exhibit different signaling functions upon binding with different ligands. Although the Nath presents evidence that inhibition of CD36 could alleviate epithelial-mesenchymal transition exacerbated by FFA processing, it is not explicitly described or implied that regulation of CD36 and ABCG4 gene expression could be used to prevent or treat NBNC-HCC.  The present application that provides claims of using anti-CD36 antibody for threating NBNC-HCC is beyond the scope of finding by Nath.

However, once a prima facie case of obviousness has been made the burden of going further is shifted to applicant. In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981).  This applicant has not done, but rather argues the references individually and not their combination.  One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references.  In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968).

It remains the Examiner’s position that those of skilled in the art would have had a reason to use the anti-CD36 antibody taught  Pascual and `359 references as a substitute for the metformin compound in the treatment of NBNC-HCC taught by DePeralta and Jang references because, like the compounds taught by DePeralta and Jang references, anti-CD36 antibodies suppress CD36 expressing and inhibit CD36-mediated free fatty acid influx and inhibit the motility of hepatocellular carcinoma cells. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).  
 
14.  No claim is allowed.
 
15.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 3, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644